Counsel for the petitioner, in brief, concede the correctness of the opinion of the Court of Appeals as to exceptions to things stated in the oral charge, but insist that the exception complained of was "not merely to something stated but mainly and directly to things not stated or improperly omitted by the trial court from its oral charge."
"If the oral charge was not as full and instructive as plaintiff's counsel desired, he could have requested the giving of written charges elucidating and explaining his theory of the case from a legal standpoint and urged error on the part of the court in refusing same; but we do not, as a rule, pass on things the trial court did not say in the oral charge." Sudduth v. Central of Georgia Ry. Co., 201 Ala. 56, 77 So. 350, 351; Williams v. State, 147 Ala. 10, 41 So. 992.
The writ is denied.
GARDNER, BOULDIN, and FOSTER, JJ., concur.